DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108336246 B (hereinafter “CN ‘246”; Note: A machine translation is attached to this office communication.).
Regarding the formula 1 compound of instant claim 8, CN ‘246 discloses compounds for organic luminescent devices (see title) according to formula (1):

    PNG
    media_image1.png
    56
    207
    media_image1.png
    Greyscale
(see foreign patent document page 2).
An “A” group may be the following formula (2-c) (see page 2):

    PNG
    media_image2.png
    143
    140
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    182
    238
    media_image3.png
    Greyscale
.
	Regarding instant claims 9-12, instant L1 to L4 groups are not required as a1 to a4 may be zero.  In the above compound #76, the corresponding groups to instant L5 are benzene where a5 is 2.
	Regarding instant claim 13, the corresponding instant Ar1 to Ar4 of the above shown compound #76 are an instant Formula 2 and phenyl (where two Ar having the phenyl group as Ar also have a phenylene L group immediately adjacent to the Ar).
	Regarding claim 14, the corresponding instant R1 and R2 of the above shown compound #76 are hydrogen.
	Regarding claim 15, the corresponding instant Ar1 in the above compound #76 is a Formula 2 group.
	Regarding claim 16, the instant group 2-1 corresponds to a group in above compound #76.
Regarding claim 17, the instant group 2-1B corresponds to a group in above compound #76.
Regarding claim 18, the instant group 2-1B corresponds to an instant group Ar1 in above compound #76.

Regarding claim 20, above compound #76 is the same as instant compound #89 of claim 20.
Compounds as disclosed within CN ‘246 anticipate compound claims 8-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108336246 B (hereinafter “CN ‘246”; Note: A machine translation is attached to this office communication).
Regarding the formula 1 compound of instant claim 1, CN ‘246 discloses compounds for organic luminescent devices (see title) according to formula (1):

    PNG
    media_image1.png
    56
    207
    media_image1.png
    Greyscale
(see foreign patent document page 1/8).
An “A” group may be the following formula (2-c) (see page 1/8):

    PNG
    media_image2.png
    143
    140
    media_image2.png
    Greyscale
.


    PNG
    media_image3.png
    182
    238
    media_image3.png
    Greyscale
.
	CN ‘246 teaches example layered EL device structures utilizing formula 1 compounds in a hole transporting layer (see page 6 of translation copy), but it is not seen where the compound #76 of general formula (1) was specifically selected as a compound in an example device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected compound #76 to form a hole transporting layer in a device structure the same as the example devices, because compound #76 is of the formula (1) taught for use as a hole transporting layer material.  One would expect to achieve an operational device including a compound #76 layer with a predictable result and a reasonable expectation of success.
	Regarding claim 7, host material for an emission layer may include at least compound “ADN”, which is an anthracene derivative (see page 6 of translation copy).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 108336246 B (hereinafter “CN ‘246”; Note: A machine translation is attached to this office communication) in view of Tobise (US 2007/0138953 A1).
CN ‘246 is relied upon for the rejection of claims 1 and 3 as set forth above.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yabunouchi et al., US 2007/0278938 A1, teaches aromatic amine derivatives for OLEDs (see par. 11), which may comprise a dinaphthofuran group when plural R4 and R5 groups combine with each other to form a cyclic structure (see par. 32).
Mitsui et al., Chem. Mater., (2013), 25, pages 3952-3956 teaches dinaphtho-chalcogenophenes (see Figure 4, page 3954), which are considered relevant to the art of the endeavor.
Nakahara et al., Chem. Lett. (2013), 42, pages 654-656 teaches organic semiconductor materials including dinaphthofurans (see Figure 1), which are considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786